Citation Nr: 1744763	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-18 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis under § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter was previously before the Board in April 2014 when it was remanded with directions to refer the claim to the Director of Compensation Services (Director) for consideration of entitlement to TDIU on an extraschedular basis.  The matter was returned to the Board in March 2016, when it was again remanded with instructions to obtain outstanding records, including VA treatment records and vocational rehabilitation records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected back, left knee, and kidney disabilities, considered along with his educational and occupational background, render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(b), 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At this time, the Board is granting the full benefit sought on appeal.  As such, a discussion of VA's duty to notify and assist is not necessary.


Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

When making this determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. § § 3.341, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Pederson v. McDonald, 
27 Vet.App. 276, 286 (2015) (en banc) (stating that "when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history").

Facts and Analysis

The Veteran seeks entitlement to TDIU, asserting that he is unable to maintain substantially gainful employment as a result of his service-connected disabilities.  The Veteran's service-connected disabilities are: status post renal transplant as a result of renal failure, rated as 30 percent disabling; lumbar strain, rated as 
10 percent disabling; status post medial meniscus injury, left knee, rated as 
10 percent disabling; and, hypertension, rated as non-compensable (0 percent disabling).  The combined disability rating is 40 percent.  As such, the Veteran's combined disability rating does not meet the requirements for entitlement to 
TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  

The question remains whether the evidence shows that the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  38 C.F.R. § 4.16(b).  Any such analysis must include consideration of the Veteran's education level and his occupational history.  Consideration may not include the Veteran's non-service-connected disabilities, which in this instance include diabetes mellitus, type II, bilateral hearing loss, tinnitus, and post-traumatic stress disorder (PTSD).

The Veteran's vocational rehabilitation folder shows that the Veteran has a high school education with training in mechanics while in military service.  (See VR&E General, received 11/25/2015, pp. 6-7.)  The Veteran submitted a copy of his occupational history for consideration with his claim.  (See Application, received 03/13/2016, p. 3.)  It showed that he worked, self-employed, as a farmer from 
1995 to 2006, putting in about 60 hours per week, but lost about 20 months of work during that time frame as a result of his service connected disabilities.  He worked in a factory from December 2007 to July 2008 and as a groundskeeper at a golf course from July 2008 to December 2009.  He had trained as a mechanic in the military.  (p. 4; DD Form 214.)  He also worked in food service for about 
15 months.  (See CAPRI, received 03/17/2016, p. 128.)  His prior work experience on the family ranch included operation of farm equipment, maintaining inventory and financial records, and overseeing the planting of crops and the health of cattle.  Duties in other prior employment had included erecting fences, surveying for fence placement, welding, and general labor.  

The Veteran's occupational limitations as a result of his service-connected disabilities were noted to include the prohibition of heavy lifting, prolonged standing, prolonged bending, walking, and bending.  (See VR&E General, received 11/25/2015, p. 8.)  His non-service connected disabilities did not impact his ability to work, with the exception of his PTSD and depression, which resulted in anxiety, decreased motivation, and disturbed mood.  The vocational assessment concluded that the Veteran had a serious employment handicap and his service-connected disabilities would make it difficult for him to qualify for employment compatible with his current limitations and his stated aptitudes and abilities.  (p. 9.)  It was noted that the local labor market did not offer reasonable opportunities for employment for someone with his vocational skills and disability status.  Therefore, he was deemed eligible for vocational assistance through VA.

At the October 2011 VA examination, the Veteran reported that he was unemployed, having last worked in April 2009.  (See VA Exam, received 11/10/2011, p. 2.)  He had worked as a cattle inspector but being around the cattle made him ill, so he discontinued that job.  He had been working on the family farm up until he started dialysis for his renal failure in 2005.  He had tried to return to work after his transplant but was unable to continue because of knee and back pain and fatigue.  The examiner noted that the Veteran's service-connected kidney disability and hypertension could contribute to overall fatigue.  In addition, the Veteran would have difficulty with performing occupational duties that would require prolonged or repetitive standing, lifting, bending, twisting, squatting, kneeling, climbing or crawling.  However, the Veteran would not be precluded from following or maintaining substantially gainful employment of a sedentary nature.  

At the March 2013 VA examination, the Veteran reported worsening lumbar back pain which he treated with a TENS unit twice a week.  (See VA Exam, received 03/13/2013, p. 4.)  He described the pain as sharp with an intensity of 7 out of 10, and flare-ups brought on by lifting or twisting, which were alleviated by rest and stretching.  The Veteran reported that his low back disability impacted his ability to work because he was unable to bend at the waist and could not lift more than 
20 pounds.  (p. 15.)

Also at the March 2013 VA examination, the Veteran reported pain to the medial aspect of the knee which was constant and ranged from 2 to 7 out of 10 in intensity.  (See VA Exam, received 03/13/2013, p. 17.)  He had occasional catching in his knee and his pain was aggravated by walking up stairs or twisting his knee.  He had flare-ups a few times per week which he treated with painkillers, ice, and rest.  He had tried a cortisone injection with no relief and had not had any success with physical therapy.  He used a knee brace regularly.  (p. 19, 26.)  

At the May 2014 VA examination the Veteran described his primary symptom from his kidney disability as being fatigue.  (See VA Exam, received 05/12/2014, p. 3.)  
 
The record shows that the Veteran sought employment with VA but was unable to pass the employment physical.  (See CAPRI, received 04/11/2017, p. 83.)  The employment physical was scheduled to evaluate his abilities in the areas of lifting, kneeling, pushing, and carrying for the job of light housekeeper, with specific attention to be paid to the Veteran's low back and knee pain.  (See Medical Treatment Records, received 04/13/2017, p. 3.)  The Veteran was able to meet the physical demands of the job, with the exception of lifting and carrying; the position sought required an ability to lift and carry up to 45 pounds, but the Veteran was limited to 30 pounds or less.  

In June 2014, the Director provided an opinion regarding the Veteran's ability to work.  (See Administrative Decision, received 06/09/2014, p. 1.)  The Director noted that the Veteran's work history included self-employment as a farmer up until 2005, until he left that work when he left because of continuous fatigue.  The Director considered the VA examinations in July 2010, October 2011, March 2013, and May 2014 and their findings about the Veteran's employability.  The October 2011 VA examination had stated that the Veteran's service-connected disabilities would not preclude gainful employment of a sedentary nature.  The VA examinations showed good ranges of motion in the spine and the left knee, and that his primary residual symptom of his kidney transplant was fatigue.  The Director also referenced a letter from the Veteran's former employers stating that he had been fired in July 2008 because of late arrivals at work and a slow pace of work.  The Director found that TDIU on an extraschedular basis was not warranted.  (p. 2.)  Specifically, the Veteran's renal function and hypertension were under control, he could walk without assistance, and had good ranges of motion in the spine and left knee.  He had not been hospitalized as a result of his service-connected disabilities.  However, the Board notes that the VA Compensation Service Director's initial determination as to an extraschedular evaluation is not evidence.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

After considering all of the evidence of record to include that discussed above, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The November 2011 VA examination stated that the Veteran was capable of engaging in work of a sedentary nature, despite his service-connected disabilities.  Specifically, his limitations of motion due to his low back and knee disabilities and his ongoing fatigue as a result of his kidney disability prevent him from engaging in more strenuous labor.  However, a review of the Veteran's educational and employment history indicates that he has not been employed in a sedentary field and does not have more than a high school education.  As such, in light of his educational and employment background, the Board finds that the effects of and limitations caused by his service-connected disabilities render him unable to follow a substantially gainful occupation.   

The Board acknowledges and has considered the opinion provided by the Director of Compensation Services.  The Director felt that TDIU on an extraschedular basis was not warranted because the Veteran's renal function was under control, he could walk without assistance and had good ranges of motion in his back and knee.  However, these facts do not change the limitations on employment to that of a sedentary nature.  Nor do they change the Veteran's educational and occupational history to qualify him to perform work of a sedentary nature.  For the foregoing reasons, the Board finds that TDIU on an extraschedular basis is warranted.  38 C.F.R. §§ 4.3, 4.16(b).



ORDER

TDIU on an extraschedular basis is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


